DETAILED ACTION
This correspondence is in response to the communications received July 6, 2022.  Claims 1-20 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of manufacturing a semiconductor device contact arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

    PNG
    media_image1.png
    477
    625
    media_image1.png
    Greyscale

Regarding claim 1, the prior art discloses in Fig. 7, above, a method of manufacturing a semiconductor device contact arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps to create the bonding pad arrangement which includes conductive material in a first passivation layer over a semiconductor substrate, second passivation layer, first opening, conductive contact, polyimide coating, external contact and the claimed dimensions and particular physical orientation of each of the elements with respect to each other.

Regarding claim 9, the prior art discloses a method of manufacturing a semiconductor device contact arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps to create the bonding pad arrangement which includes a first passivation layer over conductive layer, low-k dielectric layer and a semiconductor substrate, metallic material, aluminum copper alloy, opening, conductive connector and the claimed dimensions and particular physical orientation of each of the elements with respect to each other.

Regarding claim 15, the prior art discloses a method of manufacturing a semiconductor device contact arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps to create the bonding pad arrangement which includes a plurality of metallization layer over a substrate, dielectric layer, conductive layer, first opening, first metallic layer, first passivation layer, second passivation layer, second opening, second metallic material, second contact and the claimed dimensions and particular physical orientation of each of the elements with respect to each other.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893